Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 7 December 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                        
                            Sir
                            Hd Qrs Decr 7. 1782
                        
                        I am this morning favord with your Excellencys letter of the 29th which Count Rochambeau did me the honor to
                            deliver to me on his arrival here.
                        I am much obliged to you for the news you did me the honor to communicate it has not a very agreable
                            appearance but if it will induce the Spanish Court to act with energy against the Enemy in another quarter—we may hope the
                            most happy consequences even from this failure.
                        Should your departure from this Continent be so speedy as to prevent my having the pleasure of addressing you
                            again I must intreat you to accept my sincere wishes for safety and success & to believe that it gives me great
                            regret that during your Stay I have had no Opportunity of assuring you in person of the very great respect and esteem with
                            which I have &c.

                        At the moment of closing this your Letter of the 3d Decr came to hand—the Packets will be forwarded
                            immediately by Express. I had before advised the Chevalier de la luzerne of the departure of the
                            British fleet.

                    